DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/14/2021. Claims 4, 8, 12, and 15-19 have been cancelled. Claims 1, 9, and 13 have been amended. Claims 21-28 are newly added. Claims 1-3, 5-7, 9-11, 13-14, and 20-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/04/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 13, 23, and 25 of the U.S. Application No. 17/550,888 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12  of U.S. Patent No. US 11202404 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is an obvious variation. For example, all the limitations of claim 1 of the instant Application can be found in claims 1 and 12 of U.S.  U.S. Patent No. US 11202404 B2.  Application No. U.S. Patent No. US 11202404 B2 teaches every limitation of the instant claims. The claims of U.S. Patent No. US 11202404 B2 obviously encompass all the claims of the instant application.

Regarding claims 2-3, 5-7,  9-11, 13-14,  20-22, 24 and 27-28, they correspond substantially or exactly to claims 2-13 of U.S. Patent No. US 11202404 B2 and are also rejected under obviousness double patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-11, 13-14 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOCH et al. (WO 2016/182906 A1, hereinafter “KOCH”).
Regarding claims 1, 13 and 23, KOCH (Figs. 1-7) discloses a row unit (row unit 200) for a seeding machine operable to plant seeds into soil, the row unit (KOCH at [0020])  comprising: a frame supporting a furrow opener (trench opening 220, 222) for opening a furrow (seed trench 10)  in the soil, a gauge wheel (gauge wheel 224) for rolling atop the soil, a seed meter (seed meter 210) for dispensing seeds into the furrow, and a furrow closer (closing wheels 254) for closing the furrow, wherein the furrow has a furrow bottom (With respect to FIG. 7, the row unit 200 is comprised of a frame 204 pivotally connected to the toolbar 202 by a parallel linkage 206 enabling each row unit 200 to move vertically independently of the toolbar 202; KOCH at [0023]); a downforce adjustment mechanism (downforce control system 214) operable to push the row unit frame toward the soil to engage the furrow opener, the gauge wheel, and the furrow closer with the soil (The downforce control system 214 is disposed to apply lift and/or downforce on the row unit 200; KOCH at [0024]); 
a ground view sensor (sensors 100, 100-1, 100B) positioned at a ground view sensor location and operable to sense a distance between the ground view sensor location and the furrow bottom and generate depth signals (110 B), (... examples of work layer images 110 generated by the work layer sensor 100-1 of FIG. 1 showing various characteristics of the seed trench 10, including, for example, the trench depth, the trench shape, depth of seed 12, the seed depth relative to the trench depth, crop residue 14 in the trench, and the void spaces 16; KOCH at [0015] and at least ¶ [0041]) ; and 
a controller configured to receive the depth signals and output a control signal to the downforce adjustment mechanism, wherein the controller is programmed to adjust the downforce adjustment mechanism to adjust a downforce on the frame based on the depth signals (…. a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth. …; KOCH at [0035]).

Regarding claim 2, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the controller is programmed to carry out closed-loop furrow depth adjustment through the depth signals and control of the downforce adjustment mechanism (a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth. …”).

Regarding claim 3, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the controller is further configured to carry out the closed-loop furrow depth adjustment with soil moisture content data delivered to the controller from the ground view sensor (see paragraphs [0015] “FIGs. 2A-2C are intended to be representative examples of work layer images 110 generated by the work layer sensor 100-1 of FIG. 1 showing various characteristics of the seed trench 10, including, for example, the trench depth, the trench shape, depth of seed 12, the seed depth relative to the trench depth, crop residue 14 in the trench, and the void spaces 16 within the trench”) and at least ¶ [0037]).

Regarding claim 5, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the ground view sensor is operable to emit sound or electromagnetic radiation into the furrow and to detect a reflection of the sound or electromagnetic radiation in order to sense the furrow (see paragraph [0014] “… the work layer sensor 100 may comprise a ground-penetration radar subsurface inspection system such as any of the following commercially available systems: (1) the StructureScan™ Mini HR available from GSSI in Nashua, New Hampshire; (2) the 3d-Radar GeoScope™ Mk IV coupled to a 3d-Radar VX-Series and/or DX-Series multi-channel antenna, all available from 3d-Radar AS in Trondheim, Norway; or (3) the MALA Imaging Radar Array System available from MALA Geoscience in Mala, Sweden.

Regarding claim 10, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the ground view sensor comprises a radar transmitter and receiver (see paragraphs [0014] and [0016]).

Regarding claim 11, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the ground view sensor comprises an optical emitter and receiver (see paragraphs [0014] and [0016]).

Regarding claim 14, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the processor is configured to adjust the downforce based additionally on signals received from at least one additional ground view sensor on the row unit (see paragraph [0024] “The downforce control system 214 is disposed to apply lift and/or downforce on the row unit 200”).

Regarding claim 20, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the ground view sensor is arranged to view along a center of a width of the furrow (see paragraph [0011] “FIGs. 1, 3 and 5 schematically illustrate alternative embodiments of a work layer sensor 100 to generate a signal or image representative of the soil densities or other soil characteristics throughout a soil region of interest”).

Regarding claim 21,  KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the ground view sensor is configured to detect a shape of the furrow (see paragraph [0011] “FIGs. 1, 3 and 5 schematically illustrate alternative embodiments of a work layer sensor 100 to generate a signal or image representative of the soil densities or other soil characteristics throughout a soil region of interest”).

Regarding claim 22, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the ground view sensor is positioned at a ground view sensor location and wherein the characteristic includes a distance between the ground view sensor location and the furrow bottom (see paragraphs [0014] and [0016]).

Regarding claim 24, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the characteristic includes a soil type or a soil moisture of a soil that comprises the seeding furrow (With respect to FIG. 7, the row unit 200 is comprised of a frame 204 pivotally connected to the toolbar 202 by a parallel linkage 206 enabling each row unit 200 to move vertically independently of the toolbar 202; KOCH at [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KOCH et al. (WO 2016/182906 A1, hereinafter “KOCH”) as applied to claim 1 above, in view of ACHEN (EP 2 701 482 B1).
Regarding claim 6, KOCH discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the ground view sensor comprises an infrared sensor. However, ACHEN teaches wherein the ground view sensor comprises an infrared sensor (ultrasonic sensors, laser sensors, video cameras, infra-red sensors, infra-red cameras, infra-red scanners, micro- 10 wave sensors, potentiometers, hall effect sensors, force transducers, etc.; ACHENat [0026]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KOCH to include the ground view sensor comprises an infrared sensor, as taught by ACHEN in order to provide for a quick and accurate adjustment of the down force on a row unit during planting.

Regarding claim 7, KOCH discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the ground view sensor comprises an ultrasonic sensor. However, ACHEN teaches wherein the ground view sensor comprises an ultrasonic sensor (the sensor 34 may be an ultrasonic sensor, a laser sensor, a potentiometer, a hall effect sensor, or any other type of sensor; ACHEN at [0020] “). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KOCH to include the ground view sensor comprises an ultrasonic sensor, as taught by ACHEN in order to provide for a quick and accurate adjustment of the down force on a row unit during planting.

Regarding claim 9, KOCH does not explicitly wherein the ultrasonic sensor is one of a plurality of ultrasonic sensors, one of which is operable to detect the ground outside the furrow. However, ACHEN teaches or at suggests wherein the ultrasonic sensor is one of a plurality of ultrasonic sensors, one of which is operable to detect the ground outside the furrow (sensor 54, Fig. 5, paragraphs [0024]-[0026]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KOCH to include the plurality of ultrasonic sensors includes at least one ultrasonic sensor, as taught by ACHEN in order to provide for a quick and accurate adjustment of the down force on a row unit during planting.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over KOCH et al. (WO 2016/182906 A1, hereinafter “KOCH”) in view of Blomme et al. (US 20150094917 A1, hereinafter “Blomme”).
Regarding claims 25, KOCH (Figs. 1-7) discloses a row unit (row unit 200) for a seeding machine operable to plant seeds into soil, the row unit (KOCH at [0020]) comprising: 
a frame supporting a furrow opener (trench opening 220, 222) for opening an open furrow in the soil (see trench 10), a gauge wheel (gauge wheel 224) for rolling atop the soil, a seed meter (seed meter 210) for dispensing seeds into the open furrow, and a furrow closer for closing the open furrow (trench opening 220, 222), wherein the open furrow has a furrow shape and a furrow bottom (With respect to FIG. 7, the row unit 200 is comprised of a frame 204 pivotally connected to the toolbar 202 by a parallel linkage 206 enabling each row unit 200 to move vertically independently of the toolbar 202; KOCH at [0023]).
 KOCH does not explicitly teach a temperature sensor positioned at a temperature sensor location and operable to sense a temperature profile of the open furrow and generate temperature signals; and a data collection system configured to receive the temperature signals and collect temperature data, wherein the temperature data includes seed position data. 
However, Blomme teaches or at least suggests a temperature sensor positioned at a temperature sensor location and operable to sense a temperature profile of the open furrow and generate temperature signals (temperature sensors may include, but are not limited to, infrared sensors, laser sensors, thermal imaging devices, etc.; Blomme at [0044] and [0045]); and a data collection system configured to receive the temperature signals and collect temperature data, wherein the temperature data includes seed position data (The processing unit 44 receives these temperatures and determines if a temperature differential exists between the surface of the soil and the bottom of the furrow. The processing unit 44 may use this temperature differential to determine the moisture of the soil and system operation may be adjusted (e.g., adjust cutting depth) based on this determination; Blomme at [0052]-0053]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KOCH to include a temperature sensor positioned at a temperature sensor location, as taught by Blomme in order to perform quick and accurate adjustment of down force on the row unit during planting.

Regarding claim 26, KOCH discloses the claimed invention substantially as explained above. Further, Blomme teaches or at least suggests wherein the temperature sensor is operable to discern between the temperature of the open furrow and the temperature of a seed placed in the open furrow (The processing unit 44 receives these temperatures and determines if a temperature differential exists between the surface of the soil and the bottom of the furrow. The processing unit 44 may use this temperature differential to determine the moisture of the soil and system operation may be adjusted (e.g., adjust cutting depth) based on this determination; Blomme at [0052]-0053]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KOCH to include the temperature of a seed placed in the open furrow, as taught by Blomme in order to perform quick and accurate adjustment of down force on the row unit during planting.

Regarding claim 27, KOCH discloses the claimed invention substantially as explained above. Further, Blomme teaches or at least suggests wherein the data collection system is operable to discern between a first type of seed and a second type of seed based on the temperature data (The processing unit 44 receives these temperatures and determines if a temperature differential exists between the surface of the soil and the bottom of the furrow. The processing unit 44 may use this temperature differential to determine the moisture of the soil and system operation may be adjusted (e.g., adjust cutting depth) based on this determination; Blomme at [0052]-0053]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KOCH to include the temperature of a seed placed in the open furrow, as taught by Blomme in order to perform quick and accurate adjustment of down force on the row unit during planting.

Regarding claim 28, KOCH discloses the claimed invention substantially as explained above. Further, KOCH (Figs. 1-7) teaches wherein the row unit includes a processor configured to receive the depth signals from the infrared sensor and further configured to send signals to a downforce adjustment mechanism to adjust a downforce based on the depth signals in order to provide closed-loop furrow depth adjustment (…. a signal is generated by the monitor 300 to actuate the row cleaner actuator 276 to increase row cleaner downforce. As another example, if the seed depth is less than a predetermined threshold (as explained below), a signal is generated by the monitor 300 to actuate the downforce control system 214 to increase the downforce and/or to actuate the depth adjustment actuator 234 to adjust the gauge wheels 234 relative to the opening discs 232 to increase the trench depth. …; KOCH at [0035]). 
KOCH does not explicitly teach wherein the temperature sensor is an infrared sensor that is operable to sense a depth of the open furrow and generate corresponding depth signals. 
However, Blomme teaches or at least suggests wherein the temperature sensor is an infrared sensor that is operable to sense a depth of the open furrow and generate corresponding depth signals (The processing unit 44 receives these temperatures and determines if a temperature differential exists between the surface of the soil and the bottom of the furrow. The processing unit 44 may use this temperature differential to determine the moisture of the soil and system operation may be adjusted (e.g., adjust cutting depth) based on this determination; Blomme at [0052]-0053]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KOCH to include the temperature sensor is an infrared sensor, as taught by Blomme in order to perform quick and accurate adjustment of down force on the row unit during planting.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663